Mr. Presiding Justice Niehaus delivered the opinion of the court. 8. Wills, § 19*—when evidence insufficient to show mental incapacity to make ‘Will. In a will contest where expert witnesses testified that the testator had senile dementia on a certain date and that he was so afflicted four months previous, when the will was made, but did not testify that such senile dementia which the testator may have had during the month the will was made was of such a character as to affect his testamentary capacity, evidence held insufficient to show mental incapacity to make a will.